UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2394


BENJAMIN T. ALSTON,

                Plaintiff – Appellant,

          v.

GE GAS TURBINES GREENVILLE LLC,

                Defendant – Appellee,

          and

GENERAL ELECTRIC COMPANY,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cv-02897-HMH)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Alston, Appellant Pro Se.  Charles Edgar McDonald,
III, OLGETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin T. Alston appeals the district court’s order

granting summary judgment to Appellee in Alston’s civil action

alleging    discrimination,         in    violation       of     the    Americans      with

Disabilities Act of 1990, as amended, 42 U.S.C.A. §§ 12101 to

12213    (West 2005    &    Supp.    2009),       and    Title    VII       of   the   Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2006) and retaliatory discharge, in violation of S.C. Code Ann.

§ 41-1-80 (2009).           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The     magistrate     judge       recommended          that     Appellee’s        summary

judgment motion be granted and advised Alston that failure to

file specific and timely objections to the recommendation could

waive appellate review of a district court order based on that

recommendation.       Despite this warning, Alston filed only general

objections to the magistrate judge’s recommendation that did not

address the magistrate judge’s findings.

            The   filing      of    specific      objections           to   a    magistrate

judge’s     recommended        disposition         is     necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties      have    been        warned     of     the     consequences          of

noncompliance.        See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005); Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985).                  Alston has waived appellate

                                            2
review in this case by failing to file specific objections to

the   magistrate   judge’s    report    after      receiving    proper    notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented     in   the    materials

before   the   court   and   argument      would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                       3